Moss, Deputy Attorney General,
— You have asked to be advised as to the responsibility of your department to maintain, in boroughs, solely at the expense of the Commonwealth, state-aid highways which were heretofore constructed with the aid of counties without any assistance from the boroughs, in view of the provisions of the Act of June 25,1931, P. L. 1369.
Under the Act of May 16, 1929, P. L. 1780, all state-aid roads constructed with the aid of counties or townships were taken over as state highways. You inform us that after discussion with this office an interpretation was given that this included roads constructed with the aid of counties only, irrespective of their geographical location within the limits of a borough. In pursuance of this interpretation your department maintained such sections of state-aid highways in boroughs at the sole expense of the Commonwealth until the passage of the Act of 1931.
The Act of 1931 above cited specifically repealed the Act of 1929 but reenacted its provisions for the taking over of state-aid highways under certain limited conditions. One of the conditions is to the effect that the act shall not be construed “to include or in any manner affect any road, street or highway in any borough or incorporated town of the Commonwealth.”
A borough has no vested right in the relief given it under the Act of 1929 by which its streets, constructed by the State with the aid of the county, were transferred to the State for the purpose of maintenance. The obligation for the maintenance of such streets can be again replaced where it was prior to the Act of 1929. In view of the specific repeal of that act and the above-quoted condition in the Act of 1931 on the taking over of state-aid highways, we are of the opinion that such state-aid highways in the boroughs revert to the status for the purpose of maintenance in which they existed prior to the Act of 1929.
Nor can such a street constructed as part of a state-aid highway within a borough be considered as a continuation of a state highway through the borough under section ten of the Act of May 31, 1911, P. L. 468, as amended by the Act of June 26, 1931, P. L. 1388, Sec. 2, so as to place upon your department the obligation to maintain such street.
State-aid highways have always had a separate classification under the Sproul Act and its amendments. Those parts of such highways which lie outside of borough limits are taken over under the Act of 1931 under certain limited conditions as above stated. Therefore, when the legislature placed those conditions on the taking over of state-aid highways as state highways, it did not intend to give to such state highways all of the attributes of the highways established as part of the state highways system. Only such parts of the general laws relating to state highways as are not inconsistent with the Act of June 25, 1931, are applicable to the state highways established by that act.
To say that under section ten of the Sproul Act these borough streets are continuations of state highways, which state highways became such only by *144virtue of the Act of 1931 to the limited extent therein specified, would defeat the specific limitation of that act that it should not be construed to include or in any manner affect borough streets and would be inconsistent therewith.
Therefore, you are advised that your department is not obliged to continue to maintain as state highways, solely at the expense of the Commonwealth, such borough streets as have heretofore been constructed as parts of state-aid highways with the aid of the county but without assistance from the boroughs themselves. Their status for the purpose of maintenance reverts to that which existed before the Act of 1929.
Prom C. P. Addams, Harrisburg, Pa.